LAW OFFICES OF

GALGANO IP LAW PLLC

PATENTS, TRADEMARKS
fe NSS 20 WEST PARK AVENUE, SUITE 204
& COPYRIGHTS

CAROLYN A. GALGANO LONG BEACH, NEW YORK 11561
_ www.galganoiplaw.com
JOHN F, VODOPIA PH: (516) 431-1177

OF COUNSEL FAX: (516) 431-1127

 

office@galganoiplaw.com

October 7, 2019
VIA ECF

Hon. Anne Y. Shields, U.S.M.J.
United States District Court, E.D.N.Y.
100 Federal Plaza

P.O. Box 830

Central Islip, New York 11722

Re: Unique Importer & Distributor, Inc. v. Food Gusto Inc., et al.
Civ. Case No. 2:19-cv-03883-JMA-AYS

Dear Judge Shields:

Defendant Food Gusto Inc., by and through its undersigned counsel, writes to request a
30-day extension of time to file an Answer or otherwise respond to the cross-claims filed by Co-
Defendant and Cross-Claimant, Sterling Seafood Corp., from the current deadline of October 10,
2019 to a proposed deadline of November 9, 2019.

Co-Defendant and Cross-Claimant, Sterling Seafood Corp. has consented to this request.
This extension of time is intended to allow the parties the opportunity to negotiate in an effort to
amicably resolve the dispute. This is Defendant Food Gusto Inc.’s first request for an extension
of time to file an Answer or otherwise respond to the cross-claims of Co-Defendant and Cross-
Claimant, Sterling Seafood Corp., and this requested extension would not affect other deadlines
in this matter.

Respectfully submitted,

GALGANO IP.LAW PLLC

g—

 

Thomas M. Galgano, Esq.

TMG\CAG\jgg

cc: All counsel of record, (via ECF)
F:\14091\6\Motion for Extension Crossclaims.docx
